 In the Matter Of INTERNATIONAL HARVESTER COMPANY, TRACTORWORKS, EMPLOYER-PETITIONERandFARM' EQUIPMENT WORKERSASSOCIATION,DIVISION OF AMALGAMATED ASSOCIATION OF IRON,STEEL, AND TIN WORKERS OF NORTH AMERICA, LODGE 1320, AFFIL-IATED WITH THE CIO, UNIONIn the Matter of INTERNATIONAL HARVESTER COMPANY, TRACTORWORKS,' EMPLOYERandDISTRICT No. 8, INTERNATIONAL Asso-CIATION OF MACHINISTS, PETITIONERCases Nos. 13-RM-64 and 13-RC-980.-Decided April 5, 1950DECISIONORDERANDDIRECTION OF ELECTIONUpon petitions duly filed, a hearing was held before Robert Acker-berg; hearing officer.The hearing officer's rulings made at the hear=ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 2 finds :.1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertainemployees of the Employer.3.The questions concerning representation :a.The Employer filed a petition for an election to be conductedamong its production and maintenance employees, alleging that, dueto certain events, it is no longer able to identify the labor organiza-tion that was certified by the Board or that is entitled to bargaincollectively on behalf of its employees.On March 15, 1938, following an election directed by the Board,Farm Equipment Workers Association, Division of AmalgamatedI The petitionIn this case referred to the Employer as "International Harvester Company,Gas Power Engineering Division."The record shows that the correct name is as indicatedabove.2 Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegatedits powers in connectionwith thiscase to a three-member panel[Members Reynolds,Murdock, and Styles.]89 NLRB No. 26.212 INTERNATIONAL HARVESTER COMPANY213Association of Iron, Steel, and Tin Workers of North America, LodgeNo. 1320, CIO, herein called Lodge 1320, was certified as the exclusivebargaining representative for certain of the Employer's employees.3Thereafter, the Employer entered into a series of bargaining con-tracts with Lodge 1320 and several of its successors.The last ofthe successor organizations, the formation of which is not in dispute,was the United Farm Equipment and Metal Workers of America,Local 101, CIO, herein called FE-CIO.On April 28, 1949, theEmployer and FE-CIO amended and extended their contract ofApril 15, 1946, so that by its terms it will expire on June 30, 1950.The events that occurred subsequent to April 28, 1949, are now impor-tant in considering the Employer's petition.In October 1949, a referendum of all members of all the localsofUnited Farm Equipment and Metal Workers of America wasconducted to determine whether that organization should merge withtheUnited Electrical, Radio, and Machine Workers of America,herein called the UE.A large majority voted in favor of such mergerand both of these organizations became known as Farm Equipmentand Metal Workers Council of UE.On October 27, 1949, the latterorganizationissued a charter to the FE-CIO group, which thenbecame FE Local 101, UE. On November 2, 1949, the CIO, at itsnational convention, expelled the FE and UE.On November 9,1949, in accordance with a formal resolution passed by a majorityof officers of the executive board of FE Local 101, UE,a referendumwas conducted among the membership of approximately 3,000 em-ployees.Of the approximately 1,000 who voted, a large majoritywas in favor of affiliating with the CIO.Each faction of the execu-tive board, one claiming to represent the employees as Local 101,FE-UE, and the other as Local 101, CIO, made demands upon theEmployer as the exclusive bargaining representative .4The Employerhas met with both groups concerning grievances. . Because of the rivalclaims, the Employer has suspended payments to eithergroup, dueswhich have been checked off in accordance with an existing bargainingcontract.It is on the basis of the foregoing events that the Employer has re-quested the Board to conduct an election.The joint position of Local101, CIO, and UAW-CIO are in accord with that of the Employer.Local 101, FE-UE contends that no election should be held because itInternational Harvester Company, Tractor Works, 5NLRB 192, 201.Local 101,CIO, has applied for a charter from the United Automobile,Aircraft, andAgricultural Implement Workers ofAmerica, CIO,herein calledthe UAW-CIO.Althoughno charter has been issued,the UAW-CIO has advised the Employer that it was thesuccessorto Local 101,CIO.For ballot purposes,those organizations request their jointappearance as Tractor Local, UAW-CIO. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDis satisfied that its identity is clear, that it has been administering,the contract which does not expire until June 30, 1950, and that thecontract constitutes a bar to any election.Upon consideration of the entire record, we find, for the reasonsstated by the Board majority in theBoston Machinecase, that thecontract is not a bar to an immediate election.5b.A further question concerning representation was raised by thePatternMakers League of North America, Chicago Association,herein called the Pattern Makers; the Chicago Die Sinkers Lodge No.100, International Die Sinkers Conference, herein called the DieSinkers; and District No. 8, International Association of Machinists,herein called the IAM.These organizations assert that a contractwhich is found to be no bar to an election in the production and mainte-nance unit is also not a bar to an election in any segment of that unit.All of the other parties, however, contend that although the contractmay not constitute a bar to an election in the larger unit, the contractremains a bar to any election in a smaller group covered by that unit.This issue has recently been decided in thePratt c6 Letchworthcase.'For the reasons stated in that case, we find that there is nocontract bar to immediate elections in appropriate units that are en-compassed within the production and maintenance group.'Accord-ingly, we find that questions affecting commerce exist concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units; the determination of representatives:a.The IAM seeks to represent a group of approximately 300 em-ployees who are comprised of blacksmiths, electricians, sheet metalworkers,machinists, janitors, laborers, production stockmen, andseveral other classifications, and who work in the experimental engi-neering department.This request is opposed by the Employer, Local101, FE-UE, Local 101, CIO, and UAW-CIO on the ground thatthe unit sought by the IAM is inappropriate.The employees sought by the IAM have been represented in a pro-duction and maintenance unit since 1938. It is evident that these em-ployees constitute a heterogeneous group of multiskilled and un-skilled workers.Moreover, the IAM does not seek to represent manyother employees who have the same classifications and perform similarduties elsewhere in the plant.The Board has held that groups, asthe one requested by the IAM, may not be severed from an over-allplant-wide unit for which established collective bargaining has beenBoston Machine Works Company,89 NLRB 59.Pratt d Letchworth Co., Inc.,89 NLRB 124.iBoard Member Reynolds issued a dissenting opinion inthePrattd Letchworthcase, butdeems himselfbound by themajority decisionin that case. INTERNATIONAL HARVESTER COMPANY215conducted.Accordingly, we find that the unit sought by the IAM is.inappropriate and we shall dismiss its petition.'b.ThePattern Makersseek to represent all metal patternmakersand their apprentices, either in a separate unit or as part of an existingunit of wood patternmakers.The Employer, Local 101, FE-UE,Local 101,. CIO, and UAW-CIO, contend that the unit sought isinappropriate because these employees are now a part of the produc-tion and maintenance unit.The record shows that the Pattern Makers is the bargaining repre-sentative for'all wood patternmakers and their apprentices as the resultof a consent election held in November 1946.'The metal pattern-'makers perform the usual duties of their craft and, like the woodpatternmakers, are required to serve a 4-year apprenticeship beforeattaining journeyman status. In view of the similarity in their dutiesand skills, the Board has found that wood and metal patternmakersmay constitute a single appropriate unit.10Accordingly, we shalldirect that an election be held among all metal patternmakers and theirapprentices.If a majority of these employees select the PatternMakers as their bargaining representative, they may be representedby the Pattern Makers for the purposes of collective bargaining as apart of the unit of wood patternmakers it currently represents.c.TheDie Sinkers,as the result of a Board certification,ll currentlyrepresents the following employees who work in the die shop : Diesinkers and their apprentices, trimmer die makers and their appren-tices,Keller Machine operators, upset die sinkers, edger men, and dierepairmen. It now seeks to represent, as part of the existing unit, theremaining employees in the die shop who work on dies or parts of dies :,all-around engine lathe operators, die lock men, planer hands, shaperhands, drill press hands, turning impression die makers, and toolshaper grinder hands.The Employer, Local 101, FE-UE, Local 101,CIO, and UAW-CIO, contend that the unit sought by the Die Sinkersis inappropriate because of the prior bargaining history.The parties opposing the Die Sinkers' request argue that the classi-fications of some of these employees are also used in other departmentsof the Employer's operations and that they are now part of the largerproduction and maintenance unit.The record shows, however, thatthe other departments do not perform any work on dies or parts ofdies,Both groups of employees, the one now represented by the Die'Armour andCompany,84 NLRB 813.In itsbrief, the IAMrelied oninternationalHarvesterCo. (Memphis,Tenn.),82 NLRB 185, wherein the Board foundappropriate asimilar unit as the one requested herein. Inthat case, however,such employees consti-tuted theonly group in the plant without bargaining representation.'Case No. 13-R-4002."American Steel Foundries,85 NLRB 19;Kelsey-Hayes Wheel Company,74NLRB 603.2137 NLRB 628. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDSinkers and the group sought to be added thereto, work under commonsupervision, and perform duties in a trade which the Board has heldto Constitute a single skilled and functionally cohesive group, appro-priate for bargaining purposes. In view of the foregoing, we find thatthe employees currently represented by the Die Sinkers together withthe additional group sought to be represented may-constitute a singleappropriate unit.12Accordingly, we shall direct that an election be held among the addi-tional group of employees in the die shop who work on dies or partsof dies.If a majority of these employees select the Die Sinkers astheir bargaining representative, they may be represented by the DieSinkers for the purposes of collective bargaining as a part of the unitit currently represents.We shall make no final unit determination at this time, but shallfirst ascertain the desires of the employees as expressed in the separateelections hereinafter directed among the employees at the Employer'sTractor Works plant, within the voting groups described below :(a)Allmetal patternmakers and their apprentices, excludingsupervisors as defined in the Act ;(b)All all-around engine lathe operators," die lock men, planerhands, shaper hands, drill press hands, turning impression die makers,and tool shaper grinder hands who are employed in the die shop,excluding supervisors as defined in the Act;(c)All remaining production and maintenance employees, exclud-ing salaried employees, foremen, assistant foremen, watchmen,'chem-ists, employees located at Phoenix, Arizona, or Hinsdale, Illinois,clerical and office employees, wood patternmakers and their appren-tices, die sinkers and their apprentices, trimmer die makers and theirapprentices, Keller Machine operators, upset die sinkers, edger men,die repairmen, and all other supervisors as defined in the Act.ORDERIT IS HEREBY ORDERED that the petition filed by District No. 8, Inter-national Association of Machinists, in Case No. 13-RC-980 be, and ithereby is, dismissed.u The Atwater Manufacturing Company,76 NLRB 542;Trimont Manufacturing Com-pany,74NLRB 959.11Excluded from this group is Gus Pelka, a lathe operator,who does not work on diesor parts of dies. INTERNATIONAL HARVESTER COMPANY217DIRECTION OF ELECTIONS 14As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees invoting groups described in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether the employees in voting group (a) desire to be repre-sented for purposes of collective bargaining by Pattern Makers Leagueof North America, Chicago Association; by Local 101, FE-UE; byTractor Local, UAW-CIO ; or by none of them.(2)Whether the employees in voting group (b) desire to be repre-sented for purposes of collective bargaining by Chicago Die SinkersLodge No. 100, International Die Sinkel;s Conference; by Local 101,FE-UE ; by Tractor Local, UAW-CIO ; or by none of them.(3)Whether the employees in voting group (c) desire to be repre-sented for purposes of collective bargaining by Local 101, FE-UE;by Tractor Local, UAW-CIO ; or by neither.isAny participant in any election directed herein may, upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot.The full compliancestatus of Local 101, FE-UE, and Tractor Local, UAW-CIO, has notbeen effected.The RegionalDirectoris herewith instructed to delete these organizationsfrom the ballotif theyhave not,within 2 weeks from this date, effected compliance withSection 9(f), (g), and(h).No election shall be scheduled within the 2-week periodallowed, until and unless full compliance has been determined.